United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0186
Issued: May 2, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2017 appellant, through counsel, filed a timely application for review
from a May 25, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. The Board docketed the appeal as No. 18-0186.
On July 20, 2015 appellant, then a 56-year-old recreation therapist, filed an occupational
disease claim (Form CA-2), assigned File No. xxxxxx804, alleging an allergic reaction and
respiratory distress due to factors of her federal employment. She alleged that she first became
aware of these conditions and their relationship to her employment on July 2, 2015. Appellant

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

asserted that, following a December 14, 20142 injury, under File No. xxxxxx227, she returned to
work in an alternate-duty assignment at an offsite facility when she experienced the same
symptoms she had previously experienced while working at the employing establishment facility
on December 14, 2014. She stopped work on July 13, 2015. The claim for this previously
accepted work injury, to which OWCP assigned File No. xxxxxx227, is not presently before the
Board.3
On November 18, 2015 appellant filed a notice of recurrence (Form CA-2a) alleging that
she sustained a recurrence of disability on July 2, 2015 due to a previous December 14, 2014
injury. She explained that because she was unable to return to an employing establishment facility
due to her reaction to chemicals used in her work area, she was assigned to off-site facilities where
she was exposed to chemical cleaning products which caused her respiratory symptoms to recur.
Appellant submitted medical evidence attributing her claimed condition and resultant disability to
her previous work injury. On December 7, 2015 OWCP determined that the recurrence claim
should be adjudicated as a new occupational disease claim and assigned File No. xxxxxx670.
However, on March 18, 2016 it deleted the claim under File No. xxxxxx670 because it had created
two separate cases for the same injury. OWCP moved the documents from File No. xxxxxx670
into the case record for File No. xxxxxx804. In a March 22, 2016 decision, OWCP denied
appellant’s occupational disease claim under File No. xxxxxx804 as the medical evidence of
record did not contain a medical diagnosis in connection with the accepted employment factors.
By decisions dated March 9 and May 25, 2017, OWCP denied modification of its prior decisions
denying appellant’s claim.
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-referencing between files. For example, if a new injury case
is reported for an employee who previously filed an injury claim for a similar condition or the
same part of the body, doubling is required.4 In the May 25, 2017 decision, OWCP found that
“[u]pon review of the entirety of the medical evidence and also upon review of documents under
[File No.] [xxxxxx]227, which was accepted by this Office for Extrinsic Asthma with Acute
Exacerbation (Airway Hyperreactivity Syndrome Induced by Chemical Inhalation), your
physicians do not specifically provide a valid medical condition in connection to your cited work
factors.” The evidence pertaining to File No. xxxxxx227, however, is not in the case record
presently before the Board.
For a full and fair adjudication, this case must be returned to OWCP to combine the current
case record with File No. xxxxxx227. On remand OWCP shall determine whether appellant
2

The Board notes that on the claim form, appellant noted December 14, 2015. However, this appears to be a
typographical error as it postdates the submission of the form. A list of appellant’s OWCP cases found in this case
record indicates the date of injury in File No. xxxxxx227 as December 14, 2014.
3

OWCP indicated that it accepted the claim in File No. xxxxxx227 for extrinsic asthma with acute exacerbation
(airway hyperreactivity syndrome induced by chemical inhalation).
4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

sustained either a new work injury or a recurrence of disability due to her previously accepted
employment injury.5 Following this and such further development as OWCP deems necessary, it
shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the May 25, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: May 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

See L.Z., Docket No. 11-1415 (issued December 12, 2011).

3

